Citation Nr: 1742863	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a heartburn condition.

3.  Entitlement to service connection for sexual dysfunction, penile condition.

4.  Entitlement to service connection for a migraine condition.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for a bilateral ankle disorder. 

8.  Entitlement to service connection for urinary incontinence. 

9.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

11.  Entitlement to a rating in excess of 20 percent for service-connected back pain/disc herniation, prior to December 9, 2014.

12.  Entitlement to a rating in excess of 40 percent for service-connected back pain/disc herniation, from December 9, 2014.

13.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 1999 and from January 2001 to February 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which assigned an increased rating of 20 percent for the service-connected low back disorder, and denied the other appellate claims.

The case was previously before the Board in March 2012 when the claim seeking service connection for an acquired psychiatric disorder was reopened.  The reopened claim and the other issues on appeal were remanded for further development.

The Board notes that documents have been added to the claims file following the most recent supplemental statement of the case.  In an August 2017 statement the Veteran's representative stated that the Veteran waived any further consideration of the evidence and argument by the RO.  Therefore, the Board may proceed to adjudicate the appeal.

The Board notes that in a March 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 40 percent for back pain/disc herniation from December 9, 2014.  As the claim was not granted in full, it remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Notably, although the Veteran filed a February 2016 VA Form 21-0958, Notice of Disagreement, with the March 2015 rating decision, the filing of the form was not necessary to place the issue into appellate status as it already remains on appeal before the Board.

Additionally, in the February 2016 VA Form 21-0958, the Veteran's attorney indicated that the Veteran wished to appear at a hearing with a Decision Review Officer (DRO) at the RO on the low back issue.  However, in subsequent August 2017 written argument, the Veteran's attorney indicated that the Veteran had not requested a hearing in his appeal.  As such, the Board finds that the request for a hearing before a DRO on the appeal seeking an increased rating for the service-connected back disability has been withdrawn.  

The issues of entitlement to service connection for a heartburn condition, sexual dysfunction, penile condition, a migraine condition, a cervical spine disorder, a bilateral knee disorder, a bilateral ankle disorder, urinary incontinence, residuals of a TBI, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Tinnitus is etiologically related to an in-service injury, event, or disease.

2.  PTSD is etiologically related to an in-service injury, event, or disease.

3.  Prior to December 9, 2014, the Veteran's lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes with a total duration of at least four weeks, but less than six weeks in a twelve month period.

4.  From December 9, 2014, the Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; it has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks in a twelve month period.


CONCLUSIONS OF LAW

1.  The criteria for direct service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for direct service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304(f)(3) (2016).

3.  The criteria have not been met for a rating in excess of 20 percent for a lumbar spine disability prior to December 9, 2014.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2016).

4.  The criteria have not been met for a rating in excess of 40 percent for a lumbar spine disability from December 9, 2014.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  

In regard to the Veteran's claims for entitlement to service connection for tinnitus and PTSD, service connection has been granted.  Therefore, any deficiencies in notice and assistance are harmless.

Neither the Veteran nor his attorney has raised any issues with the duty to notify or the duty to assist for the claim seeking an increased rating for a back disability.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.

Tinnitus

The Veteran has asserted that he has been experiencing tinnitus since service.  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is competent to state that he has tinnitus and the Board finds his statement to be credible.  

The question for the Board is whether the Veteran's tinnitus either began during active service, or is etiologically related to an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to the Veteran's active service.

The Veteran's service treatment records do not show any complaints or treatment for tinnitus.  An undated service treatment record that appears to be from 2003 indicates the Veteran was fitted with single flange hearing protection in the right and left ears and was instructed to wear hearing protection whenever exposed to hazardous noise.  In a September 2003 Medical Evaluation Board Report of Medical History, the Veteran denied having ear, nose, or throat trouble.  The Veteran did not note any tinnitus symptoms. 

A May 2005 VA examination report indicates the Veteran reported having constant tinnitus.  

A May 2009 VA audiology consult report indicates the Veteran complained of bilateral bothersome tinnitus.  He stated he experienced hearing loss after his deployment in Iraq. Private treatment records from August 2012 indicate the Veteran complained of bilateral constant tinnitus.  He reported a history of noise exposure as a combat engineer.  In December 2013, the Veteran reported having constant tinnitus for over 10 years.

In a July 2017 statement, the Veteran stated that he has been experiencing constant tinnitus since his time in the Army.  He stated he was exposed to many loud noises in service.  
The Veteran's service personnel records reflect that he served in Iraq as an engineer.  The Board finds the Veteran's reports of exposure to hazardous noise during his service in Iraq to be competent and credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  The Veteran's description of in-service noise exposure is consistent with the known circumstances of his military service.  Therefore, the Veteran experienced an in-service injury, specifically exposure to hazardous noise.  

The Veteran has asserted that he has had continuous symptoms of tinnitus since service.  The Board finds the Veteran competent and credible with regard to his claim of experiencing symptoms of tinnitus in service and continuity of symptoms since service.  There is evidence the Veteran had noise exposure in service.  His assertion that tinnitus began during service is consistent with the circumstances of service.  Although the Veteran's service treatment records do not note any reports of tinnitus, the Veteran also did not specifically deny having tinnitus in service.  The evidence of record indicates the Veteran has consistently reported the onset of tinnitus in service.  There are no medical opinions of record directly addressing the etiology of the Veteran's tinnitus.

In sum, the Veteran has been diagnosed with tinnitus and was exposed to hazardous noise in service.  The Board finds the Veteran's statements that he has been experiencing tinnitus continuously since his discharge from service to be competent and credible.  Therefore, they have significant probative value.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

The Veteran asserts that he has PTSD as a result of his service in Iraq. The Veteran reported stressors that were related to his fear of hostile military or terrorist activity while in Iraq.
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

If a stressor claimed by a veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual.

The Board finds that competent, credible, and probative evidence establishes that the Veteran has PTSD that is etiologically related to the Veteran's active service.
The Veteran's service treatment and personnel records reflect that he served in Iraq.  A November 2003 Commander's Performance Statement reflects that the Veteran was the non-commissioned officer in charge for boat patrols along the Tigris River in support of Operation Iraqi Freedom.  The report stated the Veteran ensured the safety of all his soldiers on the patrols as well as 4,000 other soldiers who were stationed there carrying on other valuable missions.  A July 2003 Statement of Wartime Service indicates the Veteran was deployed to Southwest Asia Combined Forces Land Component Commands in support of Operation Enduring Freedom and Operation Iraqi Freedom with duty in Kuwait and Iraq.  The Veteran's service personnel records for the period from August 2002 to July 2003 reflect that he served in the 814th Engineer Company and helped build the longest assault float bridge since World War II.  The Veteran was selected as the non-commissioned officer in charge for boat patrol and security team providing security for 4th ID main and Camp Ironhorse.  The Veteran's personnel records noted the section maintained combat readiness at all times.  In March 2003, the Veteran's Company was attached to the 1st Brigade Combat Team.  Therefore, the Board finds the Veteran's claimed stressor of fear of hostile military or terrorist activity while in Iraq is consistent with the circumstances of his service.

An October 2004 VA examination report indicates the Veteran had an Axis I diagnosis of PTSD. The Veteran's VA treatment records indicate he has been diagnosed with PTSD.  A March 2009 VA treatment record indicates the Veteran was hospitalized with a diagnosis of PTSD, acute exacerbation.  The Veteran was admitted to the VA hospital with suicidal, homicidal and actively psychotic symptoms.  

The Veteran was afforded a VA psychological examination in December 2014.  The examiner found the Veteran had a diagnosis of PTSD that conformed to DSM-5 criteria.  In an opinion following review of the electronic file and medical records, the VA examiner opined that the Veteran's PTSD was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner found that the Veteran fulfilled the DSM-5 diagnostic criterion of PTSD and the contention of whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity is supported by the evaluation.  The Veteran started psychiatric care in 2009, and identified mostly documented stressors that were related to exposure to war.  The VA examiner stated that the link between the Veteran's PTSD and his military combat activity can be made.

As noted above, the Veteran's service personnel and treatment records reflect that he served in Iraq during the Gulf War era.  The Veteran's statements regarding his stressor are consistent with the circumstances of his service.  There are no negative opinions of record.  In light of the December 2014 VA opinion linking the Veteran's PTSD to fear of hostile military activity in service, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating Claim
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

The Veteran's service-connected back pain/disc herniation is rated under Diagnostic Code 5235.  38 C.F.R. § 4.71a.  The back disability is rated as 20 percent disabling prior to December 9, 2014, and as 40 percent disabling thereafter.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:
A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

Note (1) provides that for purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Prior to December 9, 2014

Prior to December 9, 2014, the Veteran's low back disability was rated as 20 percent disabling.  

The Veteran filed his claim for a higher rating for his low back disability on February 20, 2009.  

A March 2009 VA examination report indicates the Veteran reported moderate, constant dull, oppressive pain in the lumbar spine.  He reported having severe flare-ups weekly lasting one to two days.  The Veteran stated that there were no incapacitating episodes of spine disease.  The Veteran used a brace and was unable to do physical activity or walk more than a few yards during flare-ups.  On examination, the spine had flexion of 0 to 45 degrees, extension of 0 to 8 degrees, left and right lateral flexion of 0 to 20 degrees, left lateral rotation of 0 to 20 degrees, and right lateral rotation of 0 to 25 degrees.  There was objective evidence of pain on active range of motion.  The VA examination report indicates the examiner was unable to test additional limitation following three repetitions of range of motion due to severe pain.  There was no evidence of ankylosis.

A December 2009 VA treatment record indicates the Veteran reported having pain with an intensity of 8 out of 10.  He reported that the average pain intensity last week was 7 to 8 out of 10.  The record notes the Veteran had recently visited the Emergency Room due to back pain.

An October 2013 VA treatment record indicates the Veteran reported having recurrent low back pain of seven out of ten, which increased with position changes.  On examination, range of motion was intact, and muscle tone was adequate with no deformities.  There was pain over paravertebral muscles in areas of the lumbar spine and pain on anterior and posterior bending.  The Veteran had normal lateral range of motion.  

The Board finds that the evidence prior to December 9, 2014, is against a finding that the Veteran's low back disability is entitled to a rating in excess of 20 percent.  The evidence does not show the back had limitation of flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Even with consideration of the DeLuca factors of pain, fatigue, weakness, and stiffness with associated functional loss, the evidence does not more nearly approximate limitation of motion of 30 degrees or less.  The March 2009 VA examination report indicated the Veteran's lumbar spine had forward flexion of 45 degrees with pain.  The October 2013 VA treatment record indicated range of motion was intact, but that there was pain.  The evidence also does not show the Veteran has been diagnosed with intervertebral disc syndrome or had incapacitating episodes.  

The Board has also considered whether there are associated objective neurologic abnormalities which might warrant separate ratings under an appropriate diagnostic code.  

On March 2009 VA examination, the Veteran reported he did not experience numbness or paresthesias.  Physical examination revealed normal muscle strength testing, normal muscle tone, and no muscle atrophy of the lower extremities.  Sensory examination of the lower extremities was normal to pinprick, light touch, and position sense.  Knee and ankle reflexes were normal.  
An October 2009 VA treatment record indicates the Veteran had an electrodiagnostic test to test for radiculopathy and peripheral neuropathy.  The study was normal.  There was no electrodiagnostic evidence of peripheral neuropathy or left L4 radiculopathy.  The test noted that this study could not test small sensory fibers for which a sensory radiculopathy could not be excluded.  

The Board concludes this evidence does not show the Veteran has radiculopathy or other neurologic abnormalities that are related to his service-connected low back disability.  Although the October 2009 VA record indicated sensory radiculopathy could not be excluded, testing for such could not be completed, and there was not a positive finding that the Veteran had sensory radiculopathy.  Additionally, the March 2009 VA examination report indicated that sensory testing was normal.  Therefore, entitlement to any separate compensable disability rating for associated neurological impairment is not warranted. 

Therefore, the Board finds the evidence is against a finding that the Veteran is entitled to a rating in excess of 20 percent prior to December 9, 2014, for his low back disability.  

From December 9, 2014

From December 9, 2014, the Veteran's low back disability is rated as 40 percent disabling.

A December 9, 2014 VA examination report indicates the lumbar spine had forward flexion of 0 to 30 degrees with pain.  There was no ankylosis of the lumbar spine.  The Veteran reported that stooping, standing for more than 10 minutes, lifting objects from the floor, driving for more than 10 to 15 minutes and sitting for more than 30 minutes caused pain.  The examiner noted that pain was noted on flexion and extension and caused functional loss.  The Veteran could not complete repetitive use testing with at least three repetitions because of pain and the examiner found that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  The examiner found that pain at the lumbar spine could significantly limit functional ability during flare ups or when the joint was used over a period of time.  The examiner noted there was no evidence of weakness, fatigability, or incoordination on examination.  The Veteran reported flare ups lasting hours on a weekly basis with a high severity.

The Board finds that the evidence from December 9, 2014, most closely approximates a 40 percent rating for the low back disability.  As explained above, pursuant to the General Rating Formula, a higher 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  The evidence does not show the Veteran had any ankylosis of the spine from December 9, 2014.  The December 2014 VA examination report specifically noted the Veteran did not have ankylosis.  The Veteran has not reported having symptoms of ankylosis.  Therefore, the evidence does not show the Veteran had unfavorable anklyosis of the entire thoracolumbar spine, even when considering DeLuca factors of pain, fatigue, and weakness with associated functional loss.  

The evidence also does not show the Veteran had incapacitating episodes.  Further, the evidence does not show that there are associated objective neurologic abnormalities that would warrant any separate compensable ratings.  The December 2014 VA examiner found the Veteran did not have radiculopathy.  The report indicates the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Physical examination revealed normal muscle strength testing, normal muscle tone, and no muscle atrophy of the lower extremities.  Sensory examination of the lower extremities was normal.  Knee and ankle reflexes were normal.  There was also no evidence of any other neurologic abnormalities related to the back disability.  

The Board concludes that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 40 percent from December 9, 2014 for his service-connected back disability.
  


ORDER

Service connection for tinnitus is granted. 

Service connection for PTSD is granted.

Entitlement to a rating in excess of 20 percent for service-connected back pain/disc herniation, prior to December 9, 2014, is denied.

Entitlement to a rating in excess of 40 percent for service-connected back pain/disc herniation, from December 9, 2014, is denied.


REMAND

In regard to the Veteran's remaining service connection claims, the Board finds that there was not substantial compliance with the mandates of the March 2012 remand order.  The Veteran has asserted that the claimed disabilities were incurred in combat tour in Iraq.  In the remand, the Board requested that the AOJ attempt to secure the Veteran's complete service personnel records and service treatment records from his first period of service from January 1996 to January 1999.  After obtaining the records, the AOJ was instructed to make a formal determination as to whether the Veteran engaged in combat during his periods of active duty, to include his purported service in Iraq.  

As noted above, the Veteran's service personnel records reflect that the Veteran served in Iraq during the Persian Gulf War.  The Veteran's records indicate the Veteran injured his back in Dogwood, Iraq, in 2003.  A July 2003 Statement of Wartime Service indicates the Veteran was deployed to Southwest Asia Combined Forces Land Component Commands in support of Operation Enduring Freedom and Operation Iraqi Freedom with duty in Kuwait and Iraq.  However, the AOJ continued to state that the Veteran did not serve in Iraq in a March 2015 Supplemental Statement of the Case.  The AOJ did not make a formal determination as to whether the Veteran engaged in combat during his periods of active duty.  The Veteran has asserted that he engaged in combat.  The Veteran's service personnel records for the period from August 2002 to July 2003 reflect that he served in the 814th Engineer Company and helped build the longest assault float bridge since World War II.  The Veteran was selected as the non-commissioned officer in charge for boat patrol and security team providing security for 4th ID main and Camp Ironhorse.  The Veteran's personnel records note the section maintained combat readiness at all times.  In March 2003, the Veteran's Company was attached to the 1st Brigade Combat Team.  However, it is unclear as to whether the Veteran engaged in combat.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claim must be remanded to make a formal determination as to whether the Veteran engaged in combat.  

If the AOJ determines that the Veteran engaged in combat, 38 U.S.C.A. § 1154(b) applies, and examinations are necessary to address whether the Veteran has a heartburn condition, sexual dysfunction, penile condition, a cervical spine disorder, a bilateral knee disorder, a bilateral ankle disorder, and/or residuals of a TBI that are related to service, including service in Iraq.

Additionally, although the Veteran was provided with a Gulf War Examination in December 2014, the VA examiner did not address the Veteran's symptoms related to several of his service connection claims, including a heartburn condition, sexual dysfunction, penile condition, a cervical spine disorder, a bilateral ankle disorder, and/or residuals of a TBI. Therefore, the Board finds that a new VA examination is necessary to fully address the Veteran's claimed disabilities.  

Migraine Condition

Service treatment records from December 2001 indicate the Veteran complained of having headaches recently and that his vision was sometimes blurry.  An October 2004 VA examination reflects that the Veteran stated he first started experiencing headaches in 2003.  He noted that these headaches started in the neck and were associated with ocular pain, photophobia, nausea, and vomiting.  A May 2005 VA treatment record indicates the Veteran complained of having had headaches for two years.  The assessment was "more likely migraine-type-headaches."  In a July 2017 statement, the Veteran stated that "I have also been experiencing headaches for many years, without relief, since my time in service."  As a lay person, the Veteran is competent to report headaches.  As the Veteran had headache complaints noted in service, and has reported having had headaches since service, there is an indication the headaches may be related to service.  Therefore, a VA examination is necessary to address the etiology of the headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Urinary Incontinence

The Veteran filed a claim for service connection for urinary incontinence.  A September 2009 VA treatment record, dated during the appeal period, reflects that the Veteran reported having urinary incontinence with pain.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as urinary incontinence.  An August 2003 service treatment record notes incontinence of urine.  A September 2003 Medical Evaluation Board summary indicates the Veteran reported having incontinence of urine following a March 2003 back injury, which had resolved.  As the Veteran indicated he had symptoms of urinary incontinence during the appeal period, and he had symptoms of urinary incontinence in service, there is an indication the symptoms may be related to service, therefore, a VA examination is necessary to address the etiology of any disability manifested by urinary incontinence.  McLendon, 20 Vet. App. at 81.  The examination should also address whether the Veteran's urinary incontinence is related to his service-connected low back disability.

TDIU

Since the Board decision above grants service connection for PTSD and tinnitus and remands the Veteran's claims for service connection, consideration of the appeal seeking TDIU must be deferred, as entitlement to TDIU is inextricably intertwined with implementation of the Board's decision granting service connection for PTSD and tinnitus and the development and reajudication of the service connection issues remanded.  Therefore, TDIU must also be remanded.

Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims being remanded.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

Regardless of the Veteran's response, the Veteran's VA treatment records from March 2015 to the present should be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding service personnel records, and any other relevant service records, and make a formal determination as to whether the Veteran engaged in combat during his periods of active duty, including his service in Iraq in 2003 with the 814th Engineer Company.

3.  The Veteran should be accorded a Persian Gulf War Protocol examination to address the possible application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The examiner is requested to follow the established protocol for Gulf War examinations and to consider the Veteran's reported symptoms.  In pertinent part, if there are symptoms and/or manifestations that are not attributable to a known clinical diagnosis, the examiner must state whether these are signs and symptoms that represent an undiagnosed illness due to muscle pain, joint pain, etc.  

4.  After completing the development requested in items 1 through 2, if the AOJ determines that the Veteran engaged in combat with the enemy during a period of active duty, schedule the Veteran for a VA examination to determine the etiology of the Veteran's claimed (i) heartburn condition; (ii) sexual dysfunction, penile condition; (iii) cervical spine disorder; (iv) bilateral knee disorder, (v) bilateral ankle disorder; and/or (vi) residuals of a TBI.

The claims file and a copy of this remand must be made available to the examiner for review. All necessary tests should be conducted, and all clinical findings should be reported in detail.  

(a)  The VA examiner should identify whether the Veteran has a current diagnosis or had a diagnosis during the appeal period (since February 2009) of: (i) heartburn condition; (ii) sexual dysfunction, penile condition; (iii) cervical spine disorder; (iv) bilateral knee disorder, (v) bilateral ankle disorder; and/or (vi) residuals of a TBI.

(b)  Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed i) heartburn condition; (ii) sexual dysfunction, penile condition; (iii) cervical spine disorder; (iv) bilateral knee disorder, (v) bilateral ankle disorder; and/or (vi) residuals of a TBI, are related to service.

The VA examiner should address the Veteran's claim that the conditions are related to combat in Iraq.  The VA examiner should review a December 2009 VA treatment record indicating the Veteran had a diagnosis of cervalgia, and a December 2014 VA examination report indicating the Veteran had left knee chondromalacia. 

The reviewing clinician must provide a complete rationale for any opinion expressed.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1 through 2, schedule the Veteran for a VA examination to determine the etiology of the Veteran's migraine condition.  The claims file and a copy of this remand must be made available to the examiner for review. All necessary tests should be conducted, and all clinical findings should be reported in detail.  

Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches, to include a migraine condition, are related to service.

The VA examiner should address the Veteran's statement that he has had headaches since service.
The reviewing clinician must provide a complete rationale for any opinion expressed.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the development requested in item 1 through 2, schedule the Veteran for a VA examination to determine the etiology of the Veteran's urinary incontinence.  The claims file and a copy of this remand must be made available to the examiner for review.  All necessary tests should be conducted, and all clinical findings should be reported in detail.  

Based on review of the record and examination of the Veteran, the examiner should provide opinions as to the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's urinary incontinence is related to service?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's urinary incontinence is caused or aggravated (any increase in severity) beyond its natural progression by his service-connected low back disability?

The VA examiner should address the August 2003 service treatment record that notes urine incontinence.  

The reviewing clinician must provide a complete rationale for any opinion expressed.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims, including his claim for a TDIU.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


